NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT
JIMMY CANNON,                      )
                                   )
             Appellant,            )
                                   )
v.                                 )                  Case No. 2D17-3580
                                   )
JESSICA TEDROW, Individually, and  )
as Parent and Natural Guardian of  )
AMBER TEDROW, a Minor, and         )
AMBER TEDROW, Individually, and    )
J. W. TEDROW,                      )
                                   )
             Appellees.            )
___________________________________)

Opinion filed August 17, 2018.

Appeal from the Circuit Court for
Hillsborough County; Paul Huey, Judge.

Andrew J. Mirabole of Andrew J. Mirabole,
P.A., Tampa, Co-Counsel for Appellant,
and

Dineen Pashoukos Wasylik of DPW Legal,
Tampa, Co-Counsel for Appellant.

Joseph R. Bryant of Morgan and Morgan,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and BADALAMENTI, JJ., Concur.